Title: To Thomas Jefferson from Theodorus Bailey, 17 June 1804
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New York 17 June, 1804.
          
          I wrote you by the Mail of yesterday, informing you, that I was in treaty for the purchase of the Champaigne Wine refered to in your letter of the 10th. instant—The friend I employed on the occasion, called on me last evening and advised me, that it could not be had at any price under a dollar the bottle—It seems this batch of wine has passed through the hands of Jews from Meyer of Norfolk to Moses of this City, and is now in the possession of Jews of another description, the needy refugees from St. Domingo—This species of Wine is not in such general use here as in the southern States—and there being but small quantities of it in our market it consequently will command a higher price than in the south; especially, as it is generally retailed in boxes of a few dozen bottles each—It is a matter of great mortification to me that I should fail in my first effort to be of use to you; but I beg you to be persuaded that my failure in this instance ought not to be attributed to the want of a sincere disposition to serve you.
          With assurances of high consideration and respect, I am your most obedt servant
          
            Theodorus Bailey
          
          
            Mr Fontaine a french Gentlemen of reputation here, and who is attached to the family of Mr Arcambal, informs me, he has drank some of the batch of Champaigne from Norfolk and thinks it is good but not of the first quality.
          
        